
	
		III
		110th CONGRESS
		2d Session
		S. RES. 712
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2008
			Mr. Specter (for
			 himself, Mr. Casey,
			 Mr. Menendez, Mr. Lautenberg, and Mr.
			 Bunning) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Congratulating the Philadelphia Phillies on
		  winning the 2008 World Series.
	
	
		Whereas, on October 29, 2008, the Philadelphia Phillies
			 defeated the Tampa Bay Rays to win the 2008 World Series;
		Whereas the 4 to 3 Phillies victory in Game 5 of the Fall
			 Classic secured for Philadelphia a World Series title for the first time since
			 1980, and for the second time in team history;
		Whereas the Tampa Bay Rays deserve congratulations for a
			 stellar 2008 season, in which, after 10 consecutive losing seasons, they posted
			 a regular season record of 97–65 and won the American League Championship
			 Series;
		Whereas Tampa Bay Rays Manager and Hazelton,
			 Pennsylvania-native Joe Maddon established himself as among the premier
			 managers in Major League Baseball during the 2008 season, and aptly was named
			 American League Manager of the Year;
		Whereas Philadelphia sports fans have consistently
			 demonstrated their love for, and devotion to, Philadelphia teams, even after 25
			 years without winning a major sports championship;
		Whereas, since taking the helm as manager in 2005,
			 Phillies Manager Charlie Manuel has guided the young Phillies team to become
			 the best in Major League Baseball;
		Whereas recently-retired General Manager Pat Gillick, who
			 joined the Phillies in 2006, played an integral role in assembling the World
			 Series-winning team;
		Whereas 24-year old pitcher Cole Hamels was named the Most
			 Valuable Player for both the National League Championship Series and the World
			 Series, with a 4–0 record and 1.80 Earned Run Average in the
			 post-season;
		Whereas starting pitchers Cole Hamels, Brett Myers, Joe
			 Blanton, and Souderton, Pennsylvania-native Jamie Moyer delivered outstanding
			 performances throughout the post-season;
		Whereas the Phillies’ bullpen distinguished itself as
			 among the greatest in Major League Baseball, particularly closer Brad Lidge,
			 who finished the 2008 season with 48 out of 48 save opportunities, including
			 the final game of the World Series;
		Whereas the Phillies were led by a talented and tough
			 group of players including: 2006 MVP Ryan Howard; All-Star Chase Utley; 2007
			 MVP and 2007 and 2008 Gold Glove winner Jimmy Rollins; third baseman Pedro
			 Feliz; veteran outfielder Pat Burrell; 2008 Gold Glove winner, the “Flyin’
			 Hawaiian”, Shane Victorino; outfielder Jayson Werth; and catcher Carlos
			 Ruiz;
		Whereas numerous reserve players made significant
			 contributions to the Phillies’ World Series title run, including Geoff Jenkins,
			 Chris Coste, Eric Bruntlett, Greg Dobbs, and Matt Stairs; and
		Whereas more than 1,000,000 fans packed the streets of
			 Philadelphia on October 31, 2008 for a parade along Market and Broad Streets
			 ending at Citizens Bank Park;
		Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates—
				(A)the Philadelphia
			 Phillies for winning the 2008 World Series;
				(B)the Phillies
			 manager, coaches, and support staff, whose commitment to the Phillies franchise
			 has sustained this proud organization and allowed the team to reach the
			 pinnacle of success in 2008;
				(C)all Phillies
			 fans, whose tenacity, perseverance, and enthusiasm are matched only by that of
			 the team to which the fans are dedicated; and
				(D)the Tampa Bay
			 Rays on an outstanding 2008 season; and
				(2)directs the
			 Secretary of the Senate to transmit an enrolled copy of this resolution
			 to—
				(A)Phillies manager
			 Charlie Manuel;
				(B)Phillies general
			 manager Ruben Amaro, Jr.; and
				(C)Phillies advisor
			 Pat Gillick.
				
